Citation Nr: 0101470	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  94-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
July 1967, November 1990 to May 1991, and again from 
September 1994 to December 1994.  

This appeal arises from a December 1991 rating decision from 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied an increased 
evaluation for schizophrenia, currently evaluated as 
10 percent disabling.  


FINDINGS OF FACT

1.  Neither the pre- nor the post- amendment version of the 
criteria for rating schizophrenia is more favorable to the 
veteran.

2.  Prior to November 7, 1996, the veteran's schizophrenia 
was productive of no more than mild impairment of social and 
industrial adaptability.  

3.  Since November 7, 1996,  the veteran did not require 
continuous medication and the schizophrenia was productive of 
occupational and social impairment due to only mild or 
transient symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for rating schizophrenia prior to November 
7, 1996, are neither more nor less favorable to the veteran 
than the criteria for rating schizophrenia from November 7, 
1996.  VAOPGCPREC 3- 2000.

2.  The criteria for an evaluation higher than 10 percent for 
schizophrenia prior to November 7, 1996 have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Code 9205 (1996).

3.  The criteria for a rating higher than 10 percent for 
schizophrenia from November 7, 1996, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Code 9205 (1996); 38 C.F.R. §§ 4.7, 4.126, 4.130, Code 9205 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This claim arises from the veteran's claim for an increased 
evaluation for schizophrenia filed in June 1991.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5102).

The veteran has received VA treatment for his schizophrenia.  
He has also received treatment when he was returned to active 
duty service.  He was accorded VA examinations in 
February 1998, May 1999, and December 1999.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.


I.  Factual Background

Service medical records showed that the veteran had 
complaints of a nervous breakdown in March 1991.  He was 
noted to have a history of anxiety and depression as well as 
treatment for questionable post-traumatic stress disorder 
(PTSD).  He was seen and given some Valium and came back 
three days later for counseling.  The examiner indicated that 
the veteran was not suicidal and there was no evidence of 
major depression.  He had mild anxiety and some difficulty 
sleeping.  The assessment was adjustment disorder with 
depressive mood and questionable PTSD.  There was also an 
impression of situational depression.  

In June 1991, the veteran was seen by VA on an outpatient 
treatment basis.  It was noted that he was a Vietnam veteran 
that also went to the Persian Gulf for approximately three 
months.  He had treatment when he returned from Vietnam and 
was diagnosed for schizophrenia.  The examiner indicated 
that, at the time of the examination, the veteran did not 
present the clinical picture of schizophrenia; rather he 
experienced anxiety, nightmares, some intrusive thoughts, 
crying spells, and feelings of desperation.  He was not 
suicidal or homicidal.  There was no evidence of delusions or 
hallucinations.  His affect was depressed.  Cognitive 
functions appeared moderately impaired (memory and at times 
orientation), but the examiner indicated that this seemed to 
be due to concentration problems rather than failing brain 
functions.  The diagnosis was depressive disorder.  PTSD 
factors were contributing to this disorder.  There was no 
evidence of schizophrenia at the time of the examination.  
The examiner indicated that the veteran should continue his 
medication, he was started on other medication, and he was to 
be reevaluated in one month.  

VA outpatient treatment records dated from July 1991 to 
August 1991 were obtained and associated with the claims 
folder.  In July 1991, the veteran was noted to have improved 
on medication and was said to be continuing the same 
treatment.  He was alert, coherent, logical and well 
oriented.  No delusions nor hallucinations were present.  His 
mood was still moderately depressed.  His cognitive function 
was within normal limits.  The diagnoses were possible PTSD 
reaction manifested by depression, anxiety, and sleep 
disturbances.  In August 1991, the veteran was noted to be 
symptomatic at times, but mostly stable.  There was no 
exacerbation of schizophrenic symptoms that had occurred.  
His medication was found to be helpful with his depression.  
The diagnosis was depressive disorder with anxiety and PTSD 
symptoms. 

In September 1991, the veteran underwent a VA psychiatric 
examination.  The veteran was on active duty in Vietnam and 
after discharge, he remained in the National Guard and was 
activated during the Persian Gulf crisis.  He had no history 
of psychiatric hospitalizations in the VA.  He related that 
he went to the satellite clinic in Ponce, Puerto Rico.  
Mental status examination revealed the veteran looked rather 
suspicious, somewhat distant, but in good contact.  He was 
tense, cooperative, expressed coherently and relevantly.  
There was referential ideation, no active hallucination, with 
no evidence of being delusional, at least at the time of the 
examination. He was rather shy and distant, but retention, 
recall, and intellect were preserved.  Sensorium was clear.  
There was a depressive tone, but no real depressive signs 
were found.  His judgment was preserved.  He was able to 
differentiate well between right and wrong.  The diagnosis 
was schizophrenia, paranoid type, in partial remission.  

VA outpatient treatment records from October 1991 to 
February 1993 were associated with the claims folder and 
reviewed.  In October 1991, the veteran remained fairly 
stable.  He still experienced anxiety and nightmares on 
occasion.  His medication was increased.  In November 1991, 
his condition remained basically stable.  He also had some GI 
complaints.  In January 1992, he stated that he took 
medication only as needed.  He remained basically stable.  At 
times, he experienced anxiety and depression.  He had no 
active symptoms of psychotic process present.  He related 
that he was under stress because of functional problems.  The 
examiner stated that the veteran would be monitored every two 
months or earlier if necessary.  In July 1992, it was noted 
that the veteran had no significant change in his condition.  
He had some reactivation of anxiety in connection with some 
difficulties with the National Guard.  He responded well to 
supportive therapy and medication.  Diagnosis was adjustment 
disorder with mixed emotions, rule out PTSD.  In 
September 1992, the examiner stated that the veteran would 
continue with the same medication and supportive therapy.  He 
had good symptoms relief with the medication.  In 
February 1993, he related that he got good relief with his 
medication.  He was alert, coherent and oriented.  No 
delusions or hallucinations were present.  His mood was 
irritable and anxious at times.  His affect was undoubtedly 
depressed.  He was not suicidal.  The examiner recommended 
that the veteran go to the Vet Center for supportive 
counseling.  No appointment was given and he indicated that 
he would return to the clinic as a walk-in.  

The veteran underwent VA psychiatric examination in 
June 1996.  It was noted that the veteran was still active 
with the National Guard.  He claimed that he did not work for 
over five years, although he admitted that at home, he raised 
all trees, or peaches.  He claimed to have worked as a heavy 
equipment operator.  At the time of the examination, he was 
not following any psychiatric treatment.  He did not report 
any specific psychiatric complaints.  Mental status 
examination revealed the veteran had a little or rather 
blunted affect.  He seemed in very good contact.  His 
conversation was coherent and relevant.  There was no 
delusional material.  No perceptive disorder was found.  He 
was oriented in all three spheres.  His memories were 
preserved.  Recall, intellect, and sensorium were clear.  
There was a depressive tone.  He exhibited no real overt 
depressive signs.  There were no suicidal ruminations found.  
His judgment was preserved.  The diagnosis was schizophrenia, 
undifferentiated type, in partial remission.  His global 
assessment of functioning (GAF) score was 70.  

The veteran underwent VA treatment in September 1999.  The 
examiner stated that he did not find any recent admissions to 
the VA hospital for the veteran and there was no evidence of 
recent psychiatric treatment for him.  He had been seen very 
sporadically at the Ponce satellite clinic and the last time 
he was seen by a psychiatrist as a walk-in patient was in 
1993.  He related that he had worked in Fort Allen in the 
kitchen with the Puerto Rico National Guard but it was a 
temporary job and he had not been working for the last month.  
He was a member of the Puerto Rico National Guard and would 
have served 20 years in October 1999.  He related that he was 
going to retire from the National Guard as soon as his 
contract ended.  The veteran described variable symptoms of 
anxiety.  He stated that at times, he felt very tense as if 
he were expecting something to happen.  He referred to having 
difficulties on account of his irritability and poor 
frustration tolerance which made it difficult for him to deal 
with people.  He had difficulty sleeping at night on 
occasion.  He stated that he had to take long walks in order 
to calm down which is what he usually had done throughout the 
years.  Mental status examination revealed the veteran was 
alert, aware of the interview situation, and in touch with 
reality.  He showed no abnormal tics, tremors, or mannerisms.  
He was observed to be tense and somewhat apprehensive during 
the interview, but his answers were relevant and coherent.  
He showed no evidence of delusions or active hallucinations.  
He was not overtly suicidal or homicidal.  His complaints 
were basically about anxiety, irritability, and poor 
frustration tolerance.  He stated that he liked to take long 
walks by himself and that he occasionally helped his wife who 
worked in a business that belongs to her father.  His affect 
was constricted and his mood was tense.  He was oriented to 
person, place and time.  Memory and intellectual functioning 
were adequate.  Judgment was maintained and his insight was 
fair.  The diagnoses was schizophrenic disorder in partial 
remission and dependent personality features.  His GAF was 
60-65.  

II.  Analysis 

By rating decision of February 1968, service connection was 
awarded for psychophysiologic gastrointestinal reaction, and 
a noncompensable evaluation was granted, effective from 
October 1967.  In November 1971, an expert opinion, reviewing 
the veteran's April 1971 examination, showed the veteran's 
psychologic gastrointestinal reaction had matured into a 
schizophrenic reaction, paranoid type.  By rating decision of 
December 1971, he was granted a 50 percent evaluation for 
schizophrenic reaction, paranoid type, previously diagnosed 
as psychophysiologic gastrointestinal reaction.  The 
50 percent evaluation was awarded, effective November 1970.  
By rating decision of August 1976, the evidence revealed 
considerable improvement in his disability and his evaluation 
was reduced to 30 percent, effective November 1976.  

In May 1978, the veteran underwent additional VA psychiatric 
examination.  It was noted that he was in remission of his 
symptoms.  By rating decision of June 1978, the RO determined 
that the evidence no longer warranted the assigned 30 percent 
evaluation.  His 30 percent evaluation was to be reduced to 
10 percent, effective September 1978.  The 10 percent rating 
has remained in effect since that date.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment. Evaluations are based upon a lack 
of usefulness in self-support. 38 C.F.R. § 4.10  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

After the veteran submitted his claim in June 1991 for 
entitlement to an increased rating, the VA amended its 
regulations pertaining to the rating schedule for mental 
disorders, including schizophrenia.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9205 (1997).  These regulations became 
effective on November 7, 1996.  When a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Therefore, the Board will review the veteran's claim under 
the regulations in effect both before and after November 7, 
1996.

Where rating criteria are changed without indication of 
intent for retroactive application, 38 U.S.C.A. § 5110(g) 
(West 1991) (the effective date of liberalizing law "shall 
not be earlier than the effective date" thereof) governs and 
precludes application of a later liberalizing law to a claim 
prior to the effective date of the liberalizing law.  In 
VAOGCPREC 3-2000 it was held that when the VA rating schedule 
is amended while an increased rating claim is pending, the 
Board should (1) determine whether the intervening change is 
more favorable to the veteran; and (2) if the amendment is 
more favorable, that provision shall apply to rate the 
disability for periods from and after the effective date of 
the regulatory change; and (3) the Board should apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  All 
evidence is considered in reaching these determinations.  

Under the regulations in effect prior to November 7, 1996, a 
psychiatric disorder productive of mild social and industrial 
impairment receives a 10 percent evaluation.  When the 
symptomatology is productive of a definite social and 
industrial impairment, 30 percent evaluation is merited. . 38 
C.F.R. § 4.132, Code 9205 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93 . The Board is bound by this interpretation 
of the term "definite." 38 U.S.C.A. § 7104(c).  

Under the criteria which came into effect on November 7, 
1996, a 10 percent evaluation is required when there is 
occupational and social impairment due to mild and transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is required when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. Part 
4, Diagnostic Code 9205 (2000).

The Board finds that neither the pre- nor the post- amendment 
version of the rating criteria is more favorable to the 
veteran.  Accordingly, the Board will rate the disability for 
the period after November 7, 1996 under the revised criteria 
and the disability prior to that date under the prior 
version.  VAOPGCPREC 3- 2000.

With respect to the period prior to November 7, 1996, the 
evidence shows that the veteran's schizophrenia was no more 
than mild in social and industrial adaptability.  He 
exhibited anxiety and depressive symptoms, but on at least 
two occasions, his schizophrenia was noted to be in 
remission.  He had good symptom relief with his medication 
and as of February 1993, he was not given another 
appointment, but told that he could return to the mental 
health clinic as a walk-in.  In June 1996, he underwent a VA 
psychiatric examination.  During that examination, his GAF 
score was reported to be 70, functioning which is indicative 
of some mild symptoms or some difficulty with social 
functioning, but generally determined to be functioning 
pretty well, and having some meaningful interpersonal 
relationships.  Accordingly, a 30 percent evaluation for 
schizophrenia prior to November 7, 1996, exhibiting definite 
impairment of social and industrial adaptability, is not 
warranted.  

As to the medical evidence from November 7, 1996, the Board 
again finds that the evidence does not show that the 
veteran's schizophrenia causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational, 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss, sufficient to warrant a 30 percent evaluation.  
His most recent VA psychiatric examination in September 1999, 
revealed that his memory and intellectual functioning were 
adequate.  He had no recent admissions to VA nor was there 
evidence of recent psychiatric treatment for him.  He had 
difficulty sleeping on occasion and stated that he had 
difficulty dealing with people, however, his mental status 
examination revealed his judgment was maintained and his 
insight was fair.  Although he contends that he is unable to 
work because of his service-connected schizophrenia, it was 
noted during this examination that he had worked in the 
kitchen at Fort Allen at a temporary job, he occasionally 
helped his wife in a family business, and finally and more 
importantly, he had served in the Puerto Rico National Guard 
for 20 years and was going to retire when his contract ended.  
His schizophrenia was described as being in partial 
remission.  His most recent GAF score was 60 to 65, 
functioning indicative of mild to moderate symptoms.  
Therefore, the criteria for a 30 percent evaluation have not 
been met under either the old or current rating criteria for 
schizophrenia and therefore, is not merited.  

The preponderance of the evidence is against a rating higher 
than 10 percent under either the old or the new rating 
criteria. 


ORDER

A rating higher than 10 percent for service-connected 
schizophrenia is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

